989 F.2d 492
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.James T. MURRAY;  Michael Wallace, Administrative LawJudges, Defendants-Appellees.
No. 92-6723.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 23, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-92-1613-K)
Aaron Holsey, Appellant Pro Se.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Murray, No. CA-92-1613-K (D. Md. June 26, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 The motion to withdraw motion for stay is granted.  The motion for stay pending appeal is stricken from the docket.  The Motion for Transfer to Federal Custody and for Sanction is denied